United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1954
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                 Jovica Petrovic, also known as Joshua Petrovic

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: August 17, 2015
                              Filed: August 26, 2015
                                  [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Jovica Petrovic appeals from the summary denial of his motion for return of
seized property under Rule 41(g) of the Federal Rules of Criminal Procedure. In his
motion, Petrovic stated that various items had been taken from him in 2010 upon the
execution of a search warrant.
       Upon careful review, we conclude that the summary denial of Petrovic’s
motion was improper. See Jackson v. United States, 526 F.3d 394, 396–97 (8th Cir.
2008) (discussing proceedings in a Rule 41(g) action). Accordingly, we vacate the
denial of relief and remand for further proceedings, which shall include requiring the
government to respond to Petrovic’s motion.
                        ______________________________




                                         -2-